DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2007/0221986 A1) in view of Moriyama et al. (US 2019/0112527 A1).
Regarding claim 1, Kang shows in Fig. 1 and related text a resistive memory device 100 ([0022], lines 3 and 12-14 and [0023], lines 1-19), comprising: 
a first electrode 10 ([0022], lines 4-5) and a second electrode 30 ([0022], line 5) facing each other, and 
a variable resistance layer 20 ([0007], lines 6-13 and [0022], lines 5-7) disposed between the first electrode and the second electrode, 

Kang does not explicitly disclose at least a portion of the Cd-free quantum dots comprises a Cd-free quantum dot comprising a halide anion exposed on an outermost surface of the Cd-free quantum dot.
Moriyama teaches in Fig. 5 and related text at least a portion of the Cd-free quantum dots comprises a Cd-free quantum dot 66 comprising a halide anion 72 exposed on an outermost surface of the Cd-free quantum dot ([0058], lines 1-6; [0064], lines 3-8; [0072], lines 16-17; [0077], lines 16-24; note: there is believed to be a typographical error in ¶ [0058], line 2 of Moriyama: “(Cr[Symbol font/0x2D])” should read “(Cl[Symbol font/0x2D])”).
Although from a different field of endeavor (i.e., light emitting or light detecting devices rather than memory devices), Moriyama is reasonably pertinent to the problem faced by the present inventor, namely the functionalization of cadmium-free (Cd-free) quantum dots to alter the physiochemical properties thereof.  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  MPEP 2141.01(a)(I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kang’s device to form at least a portion of the Cd-free quantum dots to comprise a Cd-free quantum dot comprising a halide anion exposed on an outermost surface of the Cd-free quantum dot, as taught by Moriyama, in order to occupy / fill (i.e., passivate) defect sites on the outermost surface of the Cd-free quantum dot (Moriyama: [0033], lines 8-10; [0072], lines 12-14 and 23-25; [0077], lines 6-9).
Regarding claims 2 and 3, Kang in view of Moriyama discloses substantially the entire claimed invention, as applied to claim 1 above.
Kang does not disclose the halide anion is derived from a metal halide, and the metal halide comprises zinc, indium, lead, gallium, magnesium, lithium, or a combination thereof, wherein the metal halide comprises a zinc fluoride, a zinc chloride, a zinc bromide, a zinc iodide, an indium fluoride, an indium chloride, an indium bromide, an indium iodide, a lead fluoride, a lead chloride, a lead bromide, a lead iodide, a gallium fluoride, a gallium chloride, a gallium bromide, a gallium iodide, a magnesium fluoride, a magnesium chloride, a magnesium bromide, a magnesium iodide, a lithium fluoride, a lithium chloride, a lithium bromide, a lithium iodide, or a combination thereof.
Moriyama teaches the halide anion is derived from a metal halide, and the metal halide comprises zinc, indium, lead, gallium, magnesium, lithium, or a combination thereof, wherein the metal halide comprises a zinc fluoride, a zinc chloride, a zinc bromide, a zinc iodide, an indium fluoride, an indium chloride, an indium bromide, an indium iodide, a lead fluoride, a lead chloride, a lead bromide, a lead iodide, a gallium fluoride, a gallium chloride, a gallium bromide, a gallium iodide, a magnesium fluoride, a magnesium chloride, a magnesium bromide, a magnesium iodide, a lithium fluoride, a lithium chloride, a lithium bromide, a lithium iodide, or a combination thereof ([0058], lines 8-10).
Although from a different field of endeavor (i.e., light emitting or light detecting devices rather than memory devices), Moriyama is reasonably pertinent to the problem faced by the present inventor, namely the functionalization of cadmium-free (Cd-free) In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  MPEP 2141.01(a)(I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kang in view of Moriyama to derive the halide anion from a metal halide, and to form the metal halide to comprise zinc, indium, lead, gallium, magnesium, lithium, or a combination thereof, wherein the metal halide comprises a zinc fluoride, a zinc chloride, a zinc bromide, a zinc iodide, an indium fluoride, an indium chloride, an indium bromide, an indium iodide, a lead fluoride, a lead chloride, a lead bromide, a lead iodide, a gallium fluoride, a gallium chloride, a gallium bromide, a gallium iodide, a magnesium fluoride, a magnesium chloride, a magnesium bromide, a magnesium iodide, a lithium fluoride, a lithium chloride, a lithium bromide, a lithium iodide, or a combination thereof, as taught by Moriyama, in order to sufficiently fill surface defects present on the outermost surface of the Cd-free quantum dot (Moriyama: [0072], lines 23-25).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 4, Kang in view of Moriyama discloses the Cd-free quantum dots comprise zinc, indium, silver or a combination thereof (Kang: [0025], lines 1-6).
Regarding claim 5, Kang in view of Moriyama discloses the Cd-free quantum dots comprise ZnSe, ZnSeTe, InZn, InP, InZnP, or a combination thereof (Kang: [0025], lines 4-6).
Regarding claim 9, Kang in view of Moriyama discloses substantially the entire claimed invention, as applied to claim 1 above.
Kang does not explicitly disclose the Cd-free quantum dots comprise an organic ligand on a surface of the Cd-free quantum dots, the organic ligand comprising RCOOH, RNH2, R2NH, R3N, RH2PO, R2HPO, R3PO, RH2P, R2HP, R3P, ROH, RCOOR, RPO(OH)2, RHPOOH, R2POOH, or a combination thereof, wherein each R is the same or different and is independently a substituted or unsubstituted C1 to C40 aliphatic hydrocarbon, a substituted or unsubstituted C6 to C20 aromatic hydrocarbon, or a combination thereof.
Moriyama teaches the Cd-free quantum dots comprise an organic ligand (oleic acid) on a surface of the Cd-free quantum dots, the organic ligand comprising RCOOH, RNH2, R2NH, R3N, RH2PO, R2HPO, R3PO, RH2P, R2HP, R3P, ROH, RCOOR, RPO(OH)2, RHPOOH, R2POOH, or a combination thereof, wherein each R is the same or different and is independently a substituted or unsubstituted C1 to C40 aliphatic hydrocarbon, a substituted or unsubstituted C6 to C20 aromatic hydrocarbon, or a combination thereof ([0072], lines 17-18).
Although from a different field of endeavor (i.e., light emitting or light detecting devices rather than memory devices), Moriyama is reasonably pertinent to the problem faced by the present inventor, namely the functionalization of cadmium-free (Cd-free) quantum dots to alter the physiochemical properties thereof.  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  MPEP 2141.01(a)(I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kang in view of Moriyama to 2, R2NH, R3N, RH2PO, R2HPO, R3PO, RH2P, R2HP, R3P, ROH, RCOOR, RPO(OH)2, RHPOOH, R2POOH, or a combination thereof, wherein each R is the same or different and is independently a substituted or unsubstituted C1 to C40 aliphatic hydrocarbon, a substituted or unsubstituted C6 to C20 aromatic hydrocarbon, or a combination thereof, as taught by Moriyama, in order to reduce or prevent agglomeration of the Cd-free quantum dots.
Regarding claim 20, Kang in view of Moriyama discloses an electronic device comprising the resistive memory device of claim 1 (Kang: Abstract, lines 8-11; [0005], lines 3-5; [0040], lines 15-18).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2007/0221986 A1) in view of Moriyama et al. (US 2019/0112527 A1) as applied to claim 1 above, and further in view of Park et al. (US 2017/0179338 A1).
Regarding claim 6, Kang in view of Moriyama discloses substantially the entire claimed invention, as applied to claim 1 above.
Kang does not explicitly disclose the Cd-free quantum dots comprise: a core comprising a first semiconductor nanocrystal, and a shell disposed on the core, the shell comprising a second semiconductor nanocrystal different from the first semiconductor nanocrystal.
Moriyama teaches in Fig. 5 and related text the Cd-free quantum dots 66 ([0077], lines 16-17) comprise:

a shell 70 disposed on the core ([0077], line 18).
Moriyama does not explicitly disclose the shell comprising a second semiconductor nanocrystal different from the first semiconductor nanocrystal.
Park teaches in Fig. 1 and related text the shell comprising a second semiconductor nanocrystal different from the first semiconductor nanocrystal ([0101], lines 1-4 and [0102], lines 1-10).
Although from a different field of endeavor (i.e., light emitting or light detecting devices rather than memory devices), Moriyama and Park are reasonably pertinent to the problem faced by the present inventor, namely the functionalization of cadmium-free (Cd-free) quantum dots to alter the physiochemical properties thereof.  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  MPEP 2141.01(a)(I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kang in view of Moriyama to form the Cd-free quantum dots to comprise: a core comprising a first semiconductor nanocrystal, and a shell disposed on the core, as taught by Moriyama, and to form the shell to comprise a second semiconductor nanocrystal different from the first semiconductor nanocrystal, as taught by Park, in order to form the shell from a wider band gap semiconductor such as zinc sulfide (ZnS) or zinc selenide (ZnSe) so as to confine the exciton to the core (e.g., InP) and to passivate the surface of the core by binding any dangling bonds (Moriyama: [0032], lines 9-13), and in order to improve the 
Regarding claim 7, Kang in view of Moriyama, and further in view of Park, discloses substantially the entire claimed invention, as applied to claim 6 above.
Kang does not explicitly disclose the first semiconductor nanocrystal comprises ZnSe, ZnSeTe, InP, InZnP, or a combination thereof.
Moriyama teaches the first semiconductor nanocrystal comprises ZnSe, ZnSeTe, InP, InZnP, or a combination thereof ([0011], line 7).
Although from a different field of endeavor (i.e., light emitting or light detecting devices rather than memory devices), Moriyama is reasonably pertinent to the problem faced by the present inventor, namely the functionalization of cadmium-free (Cd-free) quantum dots to alter the physiochemical properties thereof.  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  MPEP 2141.01(a)(I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kang in view of Moriyama, and further in view of Park, to form the first semiconductor nanocrystal to comprise ZnSe, ZnSeTe, InP, InZnP, or a combination thereof, as taught by Moriyama, in order to exploit the lower toxicity of indium phosphide (InP) compared to cadmium selenide (CdSe), for example (Moriyama: [0003], lines 1-4).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 8, Kang in view of Moriyama, and further in view of Park, discloses substantially the entire claimed invention, as applied to claim 6 above.
Kang in view of Moriyama does not explicitly disclose the second semiconductor nanocrystal comprises zinc, selenium, sulfur, or a combination thereof.
Park teaches the second semiconductor nanocrystal comprises zinc, selenium, sulfur, or a combination thereof ([0104], lines 1-3 and [0105], lines 1-2).
Although from a different field of endeavor (i.e., light emitting or light detecting devices rather than memory devices), Park is reasonably pertinent to the problem faced by the present inventor, namely the functionalization of cadmium-free (Cd-free) quantum dots to alter the physiochemical properties thereof.  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  MPEP 2141.01(a)(I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kang in view of Moriyama, and further in view of Park, to form the second semiconductor nanocrystal to comprise zinc, selenium, sulfur, or a combination thereof, as taught by Park, in order to form the shell from a wider band gap semiconductor such as zinc sulfide (ZnS) or zinc selenide (ZnSe) so as to confine the exciton to the core (e.g., InP) and to passivate the surface of the core by binding any dangling bonds (Moriyama: [0032], lines 9-13), and in order to improve the temperature characteristics of the Cd-free quantum dots (Park: [0007], lines 1-6 and [0008], lines 1-3), respectively.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or suggest, singularly or in combination, a variable resistance layer containing a heterogeneous plurality of Cd-free quantum dots wherein “a (first) portion of the Cd-free quantum dots comprises a Cd-free quantum dot comprising a halide anion exposed on an outermost surface of the Cd-free quantum dot,” as recited in independent claim 1, lines 5-6, and “a (second) portion of the Cd-free quantum dots comprises Cd-free quantum dots not comprising the halide anion exposed on the outermost surface of the Cd-free quantum dots” (emphasis added), as recited in claim 10, lines 1-3.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  References A (US 2015/0291422), B (US 9,324,562) and U (Angew. Chem. Int. Ed. 2016, 55. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER M ALBRECHT/Examiner, Art Unit 2811